DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-20, drawn to an ultrasound probe.
Group II, claims 21-25, drawn to an ultrasound imaging system.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, claims 2-11: Figures 3-4, depicting a fluid ingress detector comprising a conductive cantilever that includes first and second conductive lines.
Species B, claims 12-15: Figures 5A-5B, depicting a fluid ingress detector comprising light source and photodetector.
Species C, claims 16-20: Figure 9, depicting a fluid ingress detector including first and second portions and a galvanic sensor.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic: Claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an ultrasound probe comprising a sensing/sense circuit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Randall (US 2008/0194961 A1, cited in the Applicant’s Information Disclosure Statement filed 06/27/2019, hereinafter Randall) and Zhang et al. (US 2009/0036777 A1, with publication date 02/05/2009, hereinafter Zhang).  
Randall discloses (Figs. 1-4) an ultrasound probe (probe 14) (see, e.g., Figs. 1-4, Para. [0013-0015], and Para. [0067-0068]) comprising a sensing/sense circuit (see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”).
Zhang discloses (Fig. 3A) an ultrasound probe (acoustic transducer probes 214A, 214B within system 200) comprising a sensing/sense circuit (transducer sense circuit 356) (see, e.g., Para. [0062], lines 11-21, “Returning acoustic electrical energy echoes result in electrical pulses received from the acoustic transducer probes 214A, 214B. Such electrical pulses are sensed by a transducer sense circuit 356 and sent to the internal processor circuit 302, for example, for processing. Functionally, the acoustic transducer probes 214A, 214B receive the electrical current from the transducer control circuit 352 and transform it into sound waves that travel outward. Conversely, when sound or pressure waves hit the acoustic transducer probes 214A, 214B, they emit electrical currents back to the transducer sense circuit 356”).

Species A, B, and C lack unity of invention because even though the inventions of these groups require the technical feature of all the limitations of generic Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Randall (US 2008/0194961 A1, cited in the Applicant’s Information Disclosure Statement filed 06/27/2019, hereinafter Randall).
Randall discloses (Figs. 1-4 and 16A) an ultrasound probe (probe 14, probe 14b) (see, e.g., Figs. 1-4 and 16A with the corresponding paragraphs in the disclosure) comprising: 
a transducer assembly (transducer array 20) including an array of transducer elements (see, e.g., Para. [0068] and Para. [0071-0074]); 
housing 18) enclosing at least a portion of the transducer assembly (20) (see, e.g., Para. [0068], lines 1-2, “The probe 14 comprises a housing 18 and a transducer array 20 mounted in the housing 18”; also see, e.g., Para. [0070-0072]); 
a cable (cable 147 within cable assembly 149) coupled to the housing (18) (see, e.g., Fig. 16A and Para. [0192-0195]); 
a connector (second connector 151 within cable assembly 149) coupled to the cable (147) (see, e.g., Para. [0194], lines 6-9, “The cable assembly 149 also includes a second connector 151 electrically and mechanically connected to a second end of the cable 147”), the connector (151) configured to couple the ultrasound probe (14, 14b) to an ultrasound imaging system (ultrasound imaging system 10, base unit 12) (see, e.g., Para. [0194], lines 9-10, “The second connector 151 can mate with a base unit such as the base unit 12”); and 
a fluid ingress detection assembly (see, e.g., Para. [0186-0189]) comprising: 
a sense circuit (see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”), and 
a fluid ingress detector configured to change from a first state to a second state responsive to ingress of fluid in an interior (interior volume 37) of the ultrasound probe (14, 14b) (see, e.g., Para. [0187], lines 1-13, where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak), and wherein the sense circuit is operable to detect the change from the first state to the second state and generate a signal indicative of fluid ingress (see, e.g., Para. [0187], lines 1-13, where the disclosed quick leak check detects the change from ‘no current’ to ‘current’ and generates a signal indicative of a fluid leak).

During a telephone conversation with Catherine Feldman on 05/20/2021 a provisional election was made without traverse to prosecute the invention of Group 1 and Species C, claims 1 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 2-15 and 21-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/27/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The following is a listing of references in the specification not properly disclosed in an information disclosure statement:
U.S. Pat. No. 6,443,896 (Detmer) in Para. [024], lines 13-14; and
U.S. Pat. No. 6,530,885 (Entrekin et al.) in Para. [024], lines 15-16.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “40” in Fig. 1; “221a” and “221b” in Fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 2 does not include reference sign “222a” as mentioned in Para. [026]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “625” in Figs. 6A-6B has been used to designate both “capacitor” in Para. [049, 051, 053] and “external dielectric property sensing system” in Para. [050]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In Para. [023], line 10, “the microbeamformer” should be changed to “the microbeamformer 16”;
In Para. [023], line 20, “the transducer array” should be changed to “the transducer array 14”;
In Para. [024], line 7, “the B mode processor” should be changed to “the B mode processor 28”;
In Para. [024], line 19, “The graphics processor 36” should be changed to “The graphics processor 40”;
In Para. [024], line 22, “the graphics processor” should be changed to “the graphics processor 40”;
In Para. [024], line 23, “The user interface” should be changed to “The user interface 24”;
In Para. [026], line 24, “the ultrasound probe 210” should be changed to “the ultrasound probe 200”;
In Para. [027], line 1, “The probe 200 may include a PCA 218 may include electrical circuits” is grammatically incorrect and should be changed to “The probe 200 may include a printed circuit assembly (PCA) 218 that may include electrical circuits”;
In Para. [033], line 20, “the second conductive line” should be changed to “the second conductive line 310”;
In Para. [037], line 6, “the first and second conductive lines” should be changed to “the first and second conductive lines 305, 310”;
In Para. [037], line 7, “the soluble epoxy” should be changed to “the soluble epoxy 325”;
In Para. [038], line 13, “the second conductive line 405” should be changed to “the second conductive line 410”;
In Para. [042], lines 4-5, “the second conductive line” should be changed to “the second conductive line 410”;
In Para. [042], line 7, “the first and second conductive lines” should be changed to “the first and second conductive lines 405, 410”;
In Para. [042], line 8, “the soluble epoxy” should be changed to “the soluble epoxy 425”;
In Para. [043], lines 1 and 3, the terms “closing” and “open” regarding the circuits appear to be inconsistent with the Applicant’s description of the meaning of an open circuit versus a closed circuit, as shown in Figs. 3-4 and the corresponding passages of the description;
In Para. [043], line 10, “lever 420” should be changed to “post 420”;
In Para. [047], line 1, “Figure 500B” should be changed to “Figure 5B”;
In Para. [062], line 1, “resistance 1010” should be changed to “first resistance 1010”;
In Para. [062], line 2, “resistance 1020” should be changed to “second resistance 1020”;
In Para. [062], line 2, “resistance 1025” should be changed to “third resistance 1025”;
In Para. [062], line 3, “resistance 1065” should be changed to “fifth resistance 1065”;
In Para. [062], lines 3-4, “resistance 1060” should be changed to “sixth resistance 1060”; and
In Para. [062], line 6, “Diodes 1045, 1055” should be changed to “First and second diodes 1045, 1055”.
Appropriate correction is required.
The use of the term “Philips®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall (US 2008/0194961 A1, cited in the Applicant’s Information Disclosure Statement filed 06/27/2019, hereinafter Randall).

Regarding Claim 1, Randall discloses (Figs. 1-4 and 16A) an ultrasound probe (probe 14, probe 14b) (see, e.g., Figs. 1-4 and 16A with the corresponding paragraphs in the disclosure) comprising: 
a transducer assembly (transducer array 20) including an array of transducer elements (see, e.g., Para. [0068] and Para. [0071-0074]); 
a housing (housing 18) enclosing at least a portion of the transducer assembly (20) (see, e.g., Para. [0068], lines 1-2, “The probe 14 comprises a housing 18 and a transducer array 20 mounted in the housing 18”; also see, e.g., Para. [0070-0072]); 
a cable (cable 147 within cable assembly 149) coupled to the housing (18) (see, e.g., Fig. 16A and Para. [0192-0195]); 
a connector (second connector 151 within cable assembly 149) coupled to the cable (147) (see, e.g., Para. [0194], lines 6-9, “The cable assembly 149 also includes a second connector 151 electrically and mechanically connected to a second end of the cable 147”), the connector (151) configured to couple the ultrasound probe (14, 14b) to an ultrasound imaging system (ultrasound imaging system 10, base unit 12) (see, e.g., Para. [0194], lines 9-10, “The second connector 151 can mate with a base unit such as the base unit 12”); and 
a fluid ingress detection assembly (see, e.g., Para. [0186-0189]) comprising: 
a sense circuit (see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”), and 
a fluid ingress detector configured to change from a first state to a second state responsive to ingress of fluid in an interior (interior volume 37) of the ultrasound probe (14, 14b) (see, e.g., Para. [0187], lines 1-13, where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak), and wherein the sense circuit is operable to detect the change from the first state to the second state and generate a signal indicative of fluid ingress (see, e.g., Para. [0187], lines 1-13, where the disclosed quick leak check detects the change from ‘no current’ to ‘current’ and generates a signal indicative of a fluid leak).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s Information Disclosure Statement filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, with publication date 01/12/2006, hereinafter Kates).


However, in the same field of endeavor of fluid ingress detectors, Kates discloses (Figs. 1-2 and 10A-10B) a system (sensor system 100) wherein a fluid ingress detector (sensor unit 102, moisture sensor unit 1010) (see, e.g., Figs. 1-2 and 10A, Abstract, and Para. [0096], lines 3-4, “The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102”) comprises: 
a first portion (first probe 1020) comprising a first material (see, e.g., Para. [0098], lines 4-7, “first probes 1020… are configured from conductive materials, such as, for example, copper, gold, platinum, carbon, conductive plastic”); and 
a second portion (common probe 1021) comprising a second material different from the first material (see, e.g., Para. [0097], lines 9-11, “the probes 1020 and 1022 are configured from a different material (e.g., a different metal) than the common probe 1021”), wherein the first portion (1020) and second portion (1021) comprise a galvanic sensor (see, e.g., Para. [0097], lines 1-3, “the moisture sensor unit 1010 measures a first galvanic voltage between the first probe 1020 and the common probe 1021”); 
wherein the first (1020) and second portions (1021) form a closed circuit when a fluid contacts the first (1020) and second portions (1021) (see, e.g., Para. [0096], lines 14-16, “The moisture sensor unit 1010 reports a first water level when water completes a circuit between the probe 1020 and the common probe 1021”) and a sense circuit is configured to sense at least one of a voltage and a current from the galvanic sensor when the closed circuit is formed (see, e.g., Para. [0097], lines 1-6, “the moisture sensor unit 1010 measures a first galvanic voltage between the first probe 1020 and the common probe 1021… The presence of a first and/or second galvanic voltage indicates the presence of water”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Randall by including that wherein the fluid ingress detector comprises: a first portion comprising a first material; and a second portion comprising a second material different from the first material, wherein the first portion and second portion comprise a galvanic sensor; wherein the first and second portions form a closed circuit when a fluid contacts the first and second portions and the sense circuit is configured to sense at least one of a voltage and a current from the galvanic sensor when the closed circuit is formed, as disclosed by Kates. One of ordinary skill in the art would have been motivated to make this modification in order to maintain and protect the desired apparatus/system by properly detecting water and/or moisture leaks in the apparatus/system, as recognized by Kates (see, e.g., Abstract, Para. [0005], and Para. [0096-0098]). 

Regarding Claim 17, Randall modified by Kates discloses the ultrasound probe of Claim 16. Randall does not disclose wherein the first material comprises copper.
However, in the same field of endeavor of fluid ingress detectors, Kates discloses (Figs. 1-2 and 10A-10B) wherein the first material (material of first probe 1020) comprises copper (see, e.g., Para. [0098], lines 4-7, “first probes 1020… are configured from conductive materials, such as, for example, copper”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates by including that the first material comprises copper, as disclosed by Kates. One of ordinary skill in the art see, e.g., Abstract, Para. [0005], and Para. [0096-0098]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s Information Disclosure Statement filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, with publication date 01/12/2006, hereinafter Kates), as applied to Claim 16 above, further in view of Jiao et al. (US 2017/0082572 A1, with priority date 07/28/2015, hereinafter Jiao).

	Regarding Claim 18, Randall modified by Kates discloses the ultrasound probe of Claim 16, except wherein the second material comprises aluminum. Kates discloses (Figs. 1-2 and 10A-10B) wherein the first material (material of first probe 1020) is different than the second material (material of common probe 1021) (see, e.g., Para. [0097], lines 9-11, “the probes 1020 and 1022 are configured from a different material (e.g., a different metal) than the common probe 1021”) and wherein the first material (material of first probe 1020) comprises a material that is not aluminum (see, e.g., Para. [0098], lines 4-7, “first probes 1020… are configured from conductive materials, such as, for example, copper, gold, platinum, carbon, conductive plastic”). Kates does not explicitly disclose wherein the second material comprises aluminum.
However, in the same field of endeavor of fluid ingress detectors, Jiao discloses (Fig. 4) a fluid ingress detector (moisture sensor 86) (see, e.g., Fig. 4 and Para. [0034-0035]) comprising a first material (material of electrode/cathode 95) and a second material (material of electrode/anode 97) (see, e.g., Para. [0040], lines 11-12, “the anode and the cathode are made of different materials, e.g. different metals”), wherein the second material comprises aluminum (see, e.g., Para. [0040], lines 12-23, “Materials that can be used for the anode 89 and the cathode 93 of the moisture sensor 85, and the anode 97 and the cathode 95 of the moisture sensor 86, of the invention are found, among other places, in commonly published tables of galvanic series, also known as an electropotential series. Metals that can be used as anodes and cathodes in the practice of the invention include, but are not limited to… titanium, chromium, nickel, molybdenum, iron, copper, lead, tin, aluminum, zinc, magnesium, and alloys thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates by including that the second material comprises aluminum, as disclosed by Jiao. One of ordinary skill in the art would have been motivated to make this modification in order to provide a material that is non-reactive with the materials of the apparatus/system, and to provide a material that is electrically conductive with the other material used in the fluid ingress detector/galvanic sensor when fluid is present, as recognized by Jiao (see, e.g., Para. [0040]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s Information Disclosure Statement filed 06/27/2019, hereinafter Randall) in view of Ooka et al. (US Patent 5,562,406, with patent date 10/08/1996, hereinafter Ooka).

	Regarding Claim 19, Randall discloses the ultrasound probe of Claim 1, except the ultrasound probe further comprising a latch electrically coupled to the sense circuit, wherein the sense circuit triggers the latch to store a state indicating a fluid ingress when the sense circuit detects the change from the first state to the second state. Randall does disclose indicating a fluid ingress when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”), but does not disclose that the indication is explicitly a state stored in a latch.
However, in the same field of endeavor of fluid leaking detectors, Ooka discloses (Fig. 11) a system (detection means 501) comprising a sense circuit (detector 502) and a latch (switch 504) electrically coupled to the sense circuit (502) (see, e.g., Fig. 11 and Col. 13, lines 14-16, “the detection means 501 comprises an electromagnetic source 500, a detector 502, and a switch 504”), wherein the sense circuit (502) triggers the latch (504) to store a state indicating a fluid ingress when the sense circuit (502) detects the change from the first state to the second state (see, e.g., Col. 14, lines 11-21, “The switch 504 is coupled to the detector 502 and the switch 504 is responsive to the detector 502. The alarm 508 and drive motor 506 are illustrated as dashed lines because, the alarm 508 and the drive motor 506 are optional devices which may be selected in accordance with the individual user's preferences. The alarm 508 may comprise a aural warning device or a visual indication device for pump operators, maintenance workers, or other industrial workers. The switch 504 may provide a contact closure or a logic value to activate and deactivate the alarm 508” and Fig. 11, where the fluid changes from a first level 510 to a second level 512, and where that change is indicated by the detector, and where the switch 504 is responsive to and triggered by the change indicated by the detector, therefore the state of the switch 504 is mechanically changed to a state that indicates a fluid leak, and it is further disclosed that an alarm 508 is optionally provided that further audibly or visually indicates the change of state of the switch 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Randall by including that the system further comprises a latch electrically coupled to the sense circuit, and that the sense circuit triggers the latch to store a state indicating a fluid ingress when the sense circuit detects the change from the first state to the second state, as disclosed by Ooka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual indicator of when fluid ingress is detected, as recognized by Ooka (see, e.g., Col. 14, lines 11-21). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s Information Disclosure Statement filed 06/27/2019, hereinafter Randall) in view of Johnson et al. (US 2009/0195394 A1, with publication date 08/06/2009, hereinafter Johnson).

	Regarding Claim 20, Randall discloses the ultrasound probe of Claim 1, except the ultrasound probe further comprising a clock electrically coupled to the sense circuit, wherein the sense circuit triggers the clock to store a time of a fluid ingress when the sense circuit detects the change from the first state to the second state. Randall does disclose indicating a fluid ingress when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”), but does not disclose that the indication is explicitly a time stored in a clock.
However, in the same field of endeavor of fluid ingress detectors, Johnson discloses (Figs. 4A-4B) a system (abuse detection system 34) comprising a sense circuit (liquid detection circuitry 60, liquid detection sensors 38a-38d) and a clock (clock 62) electrically coupled to the sense circuit (60, 38a-38d) (see, e.g., Fig. 4A and Para. [0058], lines 1-5, “The abuse detection system 34 of the presently illustrated embodiment may include liquid detection circuitry 60, a clock 62, a memory device 64, and a communication selection block 66. A plurality of sensors 38 may be electronically coupled to the abuse detection system 34”), wherein the sense circuit (60, 38a-38d) triggers the clock (62) to store a time of a fluid ingress when the sense circuit (60, 38a-38d) detects the change from the first state to the second state (see, e.g., Para. [0075], lines 3-13, “The method 90 may be initiated upon the detection of liquid ingress via any of the liquid detection sensors 38a-38d of FIG. 4A, as represented by step 92. As discussed above, upon receiving an indication from any of the liquid detection sensors 38a-38d that liquid ingress has occurred, a data record of the liquid abuse event may be generated by the abuse detection system 34 and stored, as indicated by step 94, in the non-volatile storage device 64, for example. The data record may include a timestamp generated from the clock 62 corresponding to when the abuse event occurred”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Randall by including that the system further comprises a clock electrically coupled to the sense circuit, and that the sense circuit triggers the clock to store a time of a fluid ingress when the sense circuit detects the change from the first state to the second state, as disclosed by Johnson. One of ordinary skill in the art would have been motivated to see, e.g., Para. [0057-0078]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793               


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793